COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Humphreys


EDITH RIVERA
                                             MEMORANDUM OPINION *
v.   Record No. 0727-00-3                        PER CURIAM
                                                JULY 5, 2000
ROANOKE CITY DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                      Jonathan M. Apgar, Judge

           (Eric Roland Spencer, on brief), for
           appellant. Appellant submitting on brief.

           (William M. Hackworth, City Attorney;
           Allen T. Wilson, Assistant City Attorney, on
           brief), for appellee. Appellee submitting on
           brief.


     Edith Rivera appeals the decision of the circuit court

ordering an emergency removal from her home of her grandsons,

Angelo M. Carter and Andres Padilla Carter, of whom she had legal

custody.   The circuit court found that the Roanoke City Department

of Social Services (DSS) presented sufficient evidence to warrant

the emergency removal of the boys from Rivera's custody.    On

appeal, Rivera contends that DSS failed to prove by a

preponderance of the evidence that she should not have custody.

Upon reviewing the record and briefs of the parties, we conclude




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
that this appeal is without merit.     Accordingly, we affirm the

decision of the trial court.

                       Procedural Background

     At a hearing held on March 8, 1999, the juvenile and domestic

relations district court (J&DR court) entered an emergency removal

order sua sponte placing custody of the boys with DSS.    Rivera

appealed the removal order to the circuit court.    By order entered

January 18, 2000, following an ore tenus hearing on December 20,

1999, the circuit court found that, pursuant to the requirements

of Code § 16.1-251 and § 16.1-252, DSS presented sufficient

evidence to prove that the boys would be subjected to imminent

threat to their lives or health to the extent that severe or

irremediable injury would likely result if returned to or left in

the custody of Rivera; reasonable efforts to prevent removal were

deemed to have been made because there was no reasonable

opportunity to provide preventive services; and no less drastic

alternatives could reasonably protect the boys' life or health.

The trial court remanded the matter to the J&DR court for any

further proceedings and entered its final order.    Rivera appealed.

                    Sufficiency of the Evidence

     Rivera contends that the trial court erred by finding that

DSS presented sufficient evidence to meet the requirements of Code

§ 16.1-251.   We disagree.




                               - 2 -
       Under Code § 16.1-251, a child alleged to be neglected or

abused may be taken into immediate custody based upon evidence

that

            1. The child would be subjected to an
            imminent threat to life or health to the
            extent that severe or irremediable injury
            would be likely to result if the child were
            returned to or left in the custody of his
            parents, guardian, legal custodian or other
            person standing in loco parentis pending a
            final hearing on the petition.

            2. Reasonable efforts have been made to
            prevent removal of the child from his home
            and there are no alternatives less drastic
            than removal of the child from his home
            which could reasonably protect the child's
            life or health pending a final hearing on
            the petition. The alternatives less drastic
            than removal may include but not be limited
            to the provision of medical, educational,
            psychiatric, psychological, homemaking or
            other similar services to the child or
            family or the issuance of a preliminary
            protective order pursuant to § 16.1-253.

            When a child is removed from his home and
            there is no reasonable opportunity to
            provide preventive services, reasonable
            efforts to prevent removal shall be deemed
            to have been made.

       Under familiar principles, we view the evidence and all

reasonable inferences in the light most favorable to DSS as the

prevailing party below.   See Martin v. Pittsylvania County Dep't

of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986).     So

viewed, the evidence proved that DSS presented sufficient evidence

to meet the requirements of Code § 16.1-251.   Rivera failed to

control the boys or monitor their mental and physical well-being.



                                - 3 -
Both boys were on house arrest status and were not to leave the

home unless in the presence of Rivera.    Rivera failed to control

the boys, who violated their detention.    Angelo was diagnosed as

suffering from major depression, ADHD and oppositional defiance,

but Rivera failed or refused to take Angelo for a medical

evaluation or to ensure he took his proscribed medications.      In

June 1999, Angelo was placed in a psychiatric hospital.    Andres

was placed in a foster home, where he did very well.    Cathy

Fleming, a detention outreach worker, testified that both boys had

poor hygiene as well as insufficient supervision or limits on

their behavior.

        Rivera testified that she had an in-home parenting aide daily

and that the aide saw no problem with Rivera having custody of the

boys.    Rivera also testified that Angelo was mistreated by his

foster family and was hospitalized as a result.    Rivera also

called Sheronda Carter, sister to the boys, who testified that she

had lived with Rivera most of her life.    Carter testified that the

boys were not abused and ate every day.    She admitted that she was

not registered for school, although she had been in Roanoke for a

month.

        Other evidence reflected that both boys had a history of

juvenile criminal activity as well as serious emotional or mental

health problems.    Rivera failed to cooperate with the attempts of

DSS to provide her with counseling, homemaking, and parenting

services.

                                 - 4 -
     Based upon the evidence presented, the trial court found that

DSS presented sufficient evidence under Code § 16.1-251 to warrant

the emergency removal of the boys from Rivera's custody.    Evidence

supports the trial court's conclusion.

     Accordingly, the decision of the circuit court is affirmed.

                                                           Affirmed.




                              - 5 -